DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the upper wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita Electronic Works, LTD. [JP 2000-76977A] (hereafter “Matsushita”), see machine translation.
	Claim 1, Matsushita discloses a relay [figure 1] comprising: a fixed terminal; a fixed contact [72] connected to the fixed terminal [72a]; a movable contact piece [71] disposed to face the fixed terminal [figure 5]; a movable contact [71a] connected to the movable contact piece [71] and disposed to face the fixed contact [72]; a drive unit [4/6] including a coil [4] and an armature [6], the armature [6] configured to operate by electromagnetic force that is generated from the coil [paragraph 0026]; a card [8] disposed between the drive unit [4/6] and the movable contact piece [71], the card [8] configured to transmit an operation of the armature [6] to the movable contact piece [71]; and a wall [13] disposed between the armature [6] and the card [8; figure 1], wherein the card [8] includes a card body [82] disposed between the wall [13] and the movable contact piece [71], a contact part [81] extending from the card body [82] toward the armature [6], the contact part [81] being configured to contact the armature [6; figure 3], and a protrusion [82a] that protrudes from the card body [82] toward the wall [13], the protrusion [82a] being disposed on a side of the contact part [81; figure 3].
Claim 6, Matsushita discloses the relay according to claim 1, wherein when viewed in a direction from the movable contact piece [71] toward the drive unit [4/6], at least a part of the protrusion [82a] overlaps the wall [13, figure 3].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita Electronic Works, LTD. [JP 2000-76977A] (hereafter “Matsushita”), see machine translation in view of Sanada et al. [US 2004/0130419].
Claim 7, Matsushita discloses the relay according to claim 1, with the exception of wherein the contact part includes a central contact portion, a first extending portion disposed on one side of the central contact portion, the first extending portion extending toward the drive unit further than the central contact portion does, and a second extending portion disposed on the other side of the central contact portion, the second extending portion extending toward the drive unit further than the central contact portion 
Sanada et al. teaches a relay [figure 2] comprising an armature [32] driven by a drive unit [3] to actuate a card [100] attached to a moveable contact plate [20]; wherein the card [100] comprises a card body [portion of 100 between 36 and 41; figure 7] a contact part [36] extending from the card body toward the armature [32], wherein the contact part [36] includes a central contact portion [38], a first extending portion [one of 39] disposed on one side of the central contact portion [38], the first extending portion extending toward the drive unit [3] further than the central contact portion does [figure 7], and a second extending portion [the other one of 39] disposed on the other side of the central contact portion [38], the second extending portion extending toward the drive unit further than the central contact portion does [figure 7], and the armature is configured to operate by the electromagnetic force to press the central contact portion [see figure 12, armature end portion 35  pushes against 38].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the contact part of Sanada et al. in the relay of Matsushita in order to additionally provide lateral stabilization of the card at the point where it contacts the armature to reduce wear and tear on the moveable contact and the card from lateral movement.
Claim 8, Matsushita, as modified, discloses the relay according to claim 7, wherein Sanada et al. teaches the central contact portion [38] has a shape that is convexly curved toward the armature [figure 7].

Claim 10, Matsushita, as modified, discloses the relay according to claim 9, wherein Matsushita further discloses that the second portion [62] has a smaller width than the third portion [63; figure 2].
Claim 9, Matsushita, as modified, discloses the relay according to claim 7, wherein Sanada et al. further teaches that the drive unit [3] further includes an iron core [27] inserted into the coil [29], the armature [32] includes a first portion [34] disposed to face the iron core [27], a second portion [35] disposed to face the contact part [38], and a third portion [32a] disposed between the first portion [34] and the second portion [35], and the second portion [35] has a smaller width than the first portion [34; figure 4].
Claim 11, Matsushita, as modified, discloses the relay according to claim 9, wherein Sanada et al. further teaches that the second portion [35] includes a first recess [one of 35a; figure 4] in which the first extending portion [39] is disposed [figure 12], and a second recess [the other one of 35a] in which the second extending portion [39] is disposed [figure 12].

Claims 2-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita Electronic Works, LTD. [JP 2000-76977A] (hereafter “Matsushita”), see machine translation in view of Fujimoto et al. [US 2013/0293324].
Claim 2, Matsushita discloses the relay according to claim 1, further comprising a base [1] that supports the fixed terminal [72a], the movable contact piece [71], and the drive unit [4/6], the upward direction being a direction in which the movable contact piece [71] extends from the base [1], and the downward direction being an opposite direction to the upward direction [figure 1].
	Matsushita fails to teach the protrusion extends in an up-down direction including an upward direction and a downward.
Fujimoto et al. further teaches that the protrusion extends [13a] in an up-down direction including an upward direction and a downward direction [paragraph 0061, the protrusion extends all around hole 13].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further extend the protrusion of Matsushita so that it is also in an in an up-down direction including an upward direction and a downward direction as taught by Fujimoto et al. to provide further isolation and/or stabilization between the card and the wall when they come into contact.
Claim 3, Matsushita, as modified, discloses the relay according to claim 13, wherein the protrusion extends from above the contact part to below the contact part [also using vertical protrusions as taught by Fujimoto et al. would extend above and below the contact part 81, see figure 3].
Claim 4, Matsushita, as modified, discloses the relay according to claim 2, wherein the wall [13]includes an upper wall portion [13] located above the contact part [81], and the protrusion extends from above a lower end of the upper wall portion to below the lower end of the upper wall portion [also using vertical protrusions as taught by Fujimoto et al. would extend above and below the contact part 81, see figure 3].
	Claim 12, Matsushita discloses a relay [figure 1] comprising: a fixed terminal; a fixed contact [72] connected to the fixed terminal [72a]; a movable contact piece [71] disposed to face the fixed terminal [figure 5]; a movable contact [71a] connected to the movable contact piece [71] and disposed to face the fixed contact [72]; a drive unit [4/6] including a coil [4] and an armature [6], the armature [6] configured to operate by electromagnetic force that is generated from the coil [paragraph 0026]; a card [8] disposed between the drive unit [4/6] and the movable contact piece [71], the card [8] configured to transmit an operation of the armature [6] to the movable contact piece [71]; and a wall [13] disposed between the armature [6] and the card [8; figure 1], wherein the card [8] includes a card body [82] disposed between the wall [13] and the movable contact piece [71] and a protrusion [82a] that protrudes from the card body [82] toward the wall [13].
	Matsushita fails to teach that the wall includes a wall body extending in a direction intersecting a direction from the card to the drive unit, and a protrusion protruding from the wall body toward the card.
Fujimoto et al. teaches a relay [figure 1] comprising an armature [40], a wall body [11] extending in a direction intersecting a direction from a card [50] to the armature [40] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to relocate the card projection of Matsushita to the wall as taught by Fujimoto et al. as both server to space the card from the wall, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.	
Claim 13, Matsushita, as modified, discloses the relay according to claim 12, Matsushita discloses further comprising a base [1] that supports the fixed terminal [72a], the movable contact piece [71], and the drive unit [4/6], the upward direction being a direction in which the movable contact piece [71] extends from the base [1], and the downward direction being an opposite direction to the upward direction [figure 1].
	Matsushita, as modified fails to teach the protrusion extends in an up-down direction including an upward direction and a downward.
Fujimoto et al. further teaches that the protrusion extends [13a] in an up-down direction including an upward direction and a downward direction [paragraph 0061, the protrusion extends all around hole 13].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further extend the protrusion of Matsushita so that it is also in an in an up-down direction including an upward direction and a downward direction as taught by Fujimoto et al. to provide further isolation and/or stabilization between the card and the wall when they come into contact.

Claim 15, Matsushita, as modified, discloses the relay according to claim 13, wherein the protrusion extends from above the contact part to below the contact part [including the vertical protrusions would extend above and below the contact part 81, see figure 3].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/           Primary Examiner, Art Unit 2837